                   Case 17-40327-KKS            Doc 35      Filed 12/20/18       Page 1 of 7




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

       In re: WILSON, DON THORNTON                                       §   Case No. 17-40327-KKS
                                                                         §
                                                                         §
   Debtor(s)                                                             §

                        NOTICE OF TRUSTEE'S FINAL REPORT AND
                          APPLICATIONS FOR COMPENSATION
                           AND DEADLINE TO OBJECT (NFR)

            Pursuant to Fed. R. Bankr. P.2002(a)(6) and 2002(f)(8), please take notice that
       Mary W. Colon, chapter 7 trustee           , trustee of the above styled estate, has filed a
       Final Report and the trustee and the trustee's professionals have filed final fee applications,
       which are summarized in the attached Summary of Trustee's Final Report and Applications
       for Compensation.

             The complete Final Report and all applications for compensation are available for
       inspection at the Office of the Clerk, at the following address:
             U.S. Bankruptcy Court Clerk
             110 E. Park Avenue, Suite 100
             Tallahassee, Florida 32301

             Any person wishing to object to any fee application that has not already been approved or
       to the Final Report, must file a written objection within 21 days from the mailing of this notice,
       together with a request for a hearing and serve a copy of both upon the trustee, any party whose
       application is being challenged and the United States Trustee. If no objections are filed, the
       Court will act on the fee applications and the trustee may pay dividends pursuant to FRBP 3009
       without further order of the Court.


      Date Mailed: 11/14/2018                    By: /s/ Mary W Colon
                                                                                  Trustee
       Mary W. Colon, chapter 7 trustee
       P. O. Box 14596
       Tallahassee, FL 32317
       (850) 241-0144
       trustee@marycolon.com




UST Form 101-7-NFR (10/1/2010)
                             Case 17-40327-KKS                  Doc 35        Filed 12/20/18            Page 2 of 7

                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF FLORIDA
                                           TALLAHASSEE DIVISION

              In re: WILSON, DON THORNTON                                                    §       Case No. 17-40327-KKS
                                                                                             §
                                                                                             §
         Debtor(s)                                                                           §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                          $            5,728.85

                     and approved disbursements of                                               $            4,011.32
                                                            1
                     leaving a balance on hand of                                                $            1,717.53

                                                          Balance on hand:                                   $              1,717.53
                Claims of secured creditors will be paid as follows:

 Claim          Claimant                                       Claim Allowed Amount Interim Payments                         Proposed
 No.                                                         Asserted       of Claim          to Date                        Payment
   1            Doris Maloy, Leon County                     1,197.99               1,197.99                     0.00             0.00
                Tax Collector
                                                          Total to be paid to secured creditors:             $                  0.00
                                                          Remaining balance:                                 $              1,717.53

                Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                                         Total Requested Interim Payments                  Proposed
                                                                                                    to Date                 Payment
Trustee, Fees - Mary W. Colon, chapter 7 trustee                                      456.88                     0.00           456.88
Trustee, Expenses - Mary W. Colon, chapter 7 trustee                                    85.60                    0.00            85.60
Charges, U.S. Bankruptcy Court                                                        335.00                     0.00           335.00
                                 Total to be paid for chapter 7 administration expenses:                     $                877.48
                                 Remaining balance:                                                          $                840.05




                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
                          Case 17-40327-KKS           Doc 35      Filed 12/20/18         Page 3 of 7

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
                                                        None
                             Total to be paid for prior chapter administrative expenses:    $                0.00
                             Remaining balance:                                             $              840.05

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $              840.05
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 43,045.74 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 2.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  2            Discover Bank                                          15,774.66                 0.00         307.85
  3            Discover Bank                                           8,487.69                 0.00         165.64
  4            Capital One Bank (USA), N.A.                            6,189.09                 0.00         120.78
  5            Midland Funding LLC                                     8,991.54                 0.00         175.47
  6            Midland Funding LLC                                     3,602.76                 0.00          70.31
                             Total to be paid for timely general unsecured claims:          $              840.05
                             Remaining balance:                                             $                0.00




  UST Form 101-7-NFR (10/1/2010)
                          Case 17-40327-KKS              Doc 35       Filed 12/20/18        Page 4 of 7

            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                           Allowed Amount Interim Payments               Proposed
No                                                                       of Claim          to Date              Payment
                                                          None
                              Total to be paid for tardy general unsecured claims:                $                    0.00
                              Remaining balance:                                                  $                    0.00


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                           Allowed Amount Interim Payments               Proposed
No                                                                       of Claim          to Date              Payment
                                                           None
                                                    Total to be paid for subordinated claims: $                        0.00
                                                    Remaining balance:                        $                        0.00




                                                Prepared By: /s/Mary W. Colon, chapter 7 trustee
                                                                                    Trustee

             Mary W. Colon, chapter 7 trustee
             P. O. Box 14596
             Tallahassee, FL 32317
             (850) 241-0144
             trustee@marycolon.com


             STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
             Act exemption 5 C.F.R. §1320.4(a)(2) applies.




  UST Form 101-7-NFR (10/1/2010)
                           Case 17-40327-KKS            Doc 35      Filed 12/20/18      Page 5 of 7




                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF FLORIDA
                                         TALLAHASSEE DIVISION
IN RE: DON THORNTON WILSON                                      CASE NO: 17-40327
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 12/20/2018, I did cause a copy of the following documents, described below,
NOTICE OF TRUSTEE'S FINAL REPORT AND APPLICATIONS FOR COMPENSATION AND DEADLINE TO OBJECT
(NFR)




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 12/20/2018
                                                          /s/ Mary W Colon
                                                          Mary W Colon 0184012
                                                          trustee@marycolon.com
                                                          Chapter 7 Trustee
                                                          PO Box 14596
                                                          Tallahassee, FL 32317
                                                          850 241 0144
                                Case 17-40327-KKS               Doc 35       Filed 12/20/18         Page 6 of 7




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF FLORIDA
                                              TALLAHASSEE DIVISION
 IN RE: DON THORNTON WILSON                                             CASE NO: 17-40327

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 12/20/2018, a copy of the following documents, described below,

NOTICE OF TRUSTEE'S FINAL REPORT AND APPLICATIONS FOR COMPENSATION AND DEADLINE TO OBJECT (NFR)




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 12/20/2018




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Mary W Colon
                                                                            Chapter 7 Trustee
                                                                            PO Box 14596
                                                                            Tallahassee, FL 32317
                          Case WERE
PARTIES DESIGNATED AS "EXCLUDE" 17-40327-KKS
                                     NOT SERVED VIA Doc
                                                    USPS 35
                                                         FIRST Filed
                                                                CLASS 12/20/18
                                                                       MAIL      Page 7 of 7
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                FIRST COMMERCE CREDIT UNION              CAP1BSTBY
1LABEL MATRIX FOR LOCAL NOTICING         P O BOX 6416                             50 NW POINT BLVD
11294                                    TALLAHASSEE FL 32314-6416                ELK GROVE VILLAGE IL 60007-1032
CASE 17-40327-KKS
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE
THU DEC 20 11-19-18 EST 2018



CAPITAL ONE BANK USA NA                  CAPITAL ONE                              CHASE CARD
PO BOX 71083                             PO BOX 30285                             PO BOX 15298
CHARLOTTE NC 28272-1083                  SALT LAKE CITY UT 84130-0285             WILMINGTON DE 19850-5298




CITI                                     DISCOVER BANK                            DISCOVER FIN SVCS LLC
PO BOX 6190                              DISCOVER PRODUCTS INC                    PO BOX 15316
SIOUX FALLS SD 57117-6190                PO BOX 3025                              WILMINGTON DE 19850-5316
                                         NEW ALBANY OHIO 43054-3025




DORIS MALOY LEON COUNTY TAX COLLECTOR    FIRST COMMERCE CU                        MIDLAND FUNDING LLC
POST OFFICE BOX 1835                     2330 MAHAN DR                            PO BOX 2011
TALLAHASSEE FL 32302-1835                TALLAHASSEE FL 32308-6129                WARREN MI 48090-2011




                                         DEBTOR
UNITED STATES TRUSTEE                                                             LEIGHANNE BOONE
110 E PARK AVENUE                        DON THORNTON WILSON                      207 WEST PARK AVE
SUITE 128                                2131 DANSHIRE DR                         SUITE A
TALLAHASSEE FL 32301-7728                TALLAHASSEE FL 32308                     TALLAHASSEE FL 32301-7715




MARY W COLON
PO BOX 14596
TALLAHASSEE FL 32317-4596
